DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been transferred from Examiner J. Overly to Examiner D. Johannsen.  The application remains assigned to Art Unit 1634.
This application is the national stage of PCT/US2018/042973, filed 07/19/2018, which claims the benefit of provisional applications 62/659,687, 62/636,088, 62/583,427, and 62/534,669.  The International Search Report and Written Opinion issued in the PCT application have been received and reviewed.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 171-189) in the reply filed on December 20, 2021 is acknowledged.
Claim 190 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 174-176 and 182-184 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claims 174-176 are indefinite because it is unclear how the language “wherein the exogenous nucleic acid sequence comprises a portion of a viral nucleic acid sequence from a vector” in claim 174 further limits the characteristics of the exogenous viral nucleic acid sequence (present in the cell) that is targeted for detection in the method of the claims.  This language appears to attempt to limit the origin of the required sequence, but does not actually require any concrete limitations related to the source of the target sequence – there is no actual vector sequence required to be present in the target sequence, nor are there any method steps requiring that the viral sequence, e.g., be obtained or derived from a vector.  Further clarification is therefore required, as the present language does not make clear what is required, nor is one of ordinary skill in the art reasonably apprised of the claim boundaries by the use of present claim language.
Claims 175-176 are additionally indefinite over the requirement that the exogenous nucleic acid sequence “comprises a transgene nucleic acid sequence of an insert from the vector or portion thereof”; this language is indefinite for the general same reasons noted above regarding the language of claim 174.  While this language does clearly require that some type of “transgene nucleic acid sequence”, it is not clear how specifying the origin of a transgene might be further limiting of what is claimed, based on the present language of the claims.
Claims 182-184 are indefinite over the recitation in claim 182 of the language “wherein the first probe comprises 100% identify to fewer than 300 sequences from a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 171-189 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alonas et al (Methods 98:91-98 [12 Feb 2016]; cited herein).
Alonas et al disclose methods of imaging viral RNA within live cells, which methods employ multiply-labeled tetravalent RNA imaging probes (MTRIPs) that meet the requirements of the claims (see entire reference, noting in particular the illustration in Figure 1C)).  More particularly, the MTRIPs of Alonas et al are combinations of four fluorescently labeled oligonucleotides (including 2-3 fluorophores per oligonucleotide), each end-labeled with biotin to allow for formation of streptavidin complex of the oligos (see, e.g., page 93, right column, last full paragraph).  Alonas et al teach that preparations of MTRIPs in a probe delivery solution are contacted with cells and briefly incubated (allowing for hybridization of probes to target sequences within the cells), and that cells are then incubated again briefly following removal of the probe solution; following these steps, cells may be fixed, placed in imaging buffer for live cell imaging, or processed for virus isolation (see page 94, both columns).  This disclosed method meets all requirements of independent claim 171.  It is noted that the a preferred “first” oligonucleotide probe depicted by Alonas et al is 24 nucleotides in length and targets a viral sequence of a corresponding size (see again Figure 1C), such that a target meeting the length requirements of the claims is taught; further, the probes of Alonas et al meet the preferred length requirements of dependent claim 172 (and Alonas et al suggest generally selecting probes 17-20 nucleotides in length – see page 94, top of left column).
Regarding dependent claim 173, it is reiterated that Alonas et al disclose detection of viral RNA within intact, live cells, as outlined above.  Regarding claims 174-


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634